In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-21-00085-CV

ANGELIA ARBUCKLE, Appellant                §   On Appeal from the 78th District
                                               Court

                                           §   of Wichita County (DC78-CV2020-
V.                                             2437)

                                           §   February 17, 2022
WICHITA COUNTY TEXAS ADULT                 §   Opinion by Chief Justice Sudderth
PROBATION, Appellee

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the trial court’s order is

affirmed.

      It is further ordered that Angelia Arbuckle shall pay all costs of this appeal, for

which let execution issue.

                                      SECOND DISTRICT COURT OF APPEALS

                                      By /s/ Bonnie Sudderth
                                         Chief Justice Bonnie Sudderth